PER CURIAM: *
Marvin Champion appealed the decision of the district court dismissing his claim involving the Treasury Offset Program for want of jurisdiction. The Government has moved for summary affirmance, and Champion filed his opposition. Having considered the record, the written arguments of the parties, the applicable law, and the reasoning of the district court, the motion for summary affirmance is GRANTED, and the district court’s dismissal is AFFIRMED.

 Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not be published and is not precedent except under the limited circumstances set forth in 5th Cir. R. 47.5.4.